UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 8, 2011 GLOBAL PARI-MUTUEL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 000-32509 88-0396452 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Fifth Avenue, Suite 810, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (917) 338-7301 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Global-Pari-Mutuel Services, Inc., a Nevada corporation (the “Company”), announced today that although it previously stated that it was developing a new product to allow users to compete, using a system of pari-mutuel wagering, on the relative price movements of various financial instruments, and anticipated launching the product during September 2011, the Company is currently out of funds necessary for the continued development of the product and consequently will no longer meet its anticipated September 2011 launch. The Company continues to explore capital raising alternatives to enable it to continue the development of the product and the operation of its business. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated June 8, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 8, 2011 GLOBAL PARI-MUTUEL SERVICES, INC. By: /s/R. Jarrett Lilien Name: R. Jarrett Lilien Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated June 8, 2011.
